Citation Nr: 1446305	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for major depression.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus.

3.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from September 1990 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The reopened issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in May 2005, the RO denied the claims of service connection for major depression and diabetes mellitus; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in May 2005 by the RO, pertaining to service connection for major depression and diabetes mellitus, raises a reasonable possibility of substantiating the claims.

3.  Major depression had its onset during active service.

4.  The current back disability did not have its onset during active service or result from disease or injury during service.



CONCLUSIONS OF LAW

1.  The May 2005 RO decision, which denied the Veteran's claims of service connection for major depression and diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  The criteria for reopening the previously denied claim of service connection for major depression have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for reopening the previously denied claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for major depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Previously Denied Claims

Procedural History and Evidence Previously Considered

In a rating decision in May 2005, the RO denied service connection for major depression and diabetes mellitus.  Major depression was denied on grounds that the condition was not shown during service and the medical records did not show that current major depression was incurred in or aggravated by military service.  Diabetes mellitus was denied on grounds that the condition was not shown during service, the medical records did not show that current diabetes mellitus was incurred in or aggravated by military service, and it was not manifested to a compensable degree within one year of separation from service.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

The evidence previously considered consisted of the service treatment records, which contained complaints or treatment for major depression or diabetes mellitus, and private treatment records containing treatment for major depression and diabetes mellitus.  

Current Claim to Reopen and Additional Evidence

The current claims to reopen were received by VA in April 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for major depression consists, in part, of VA records.  VA records show that in June 2008, the Veteran was diagnosed as having depression disorder and reported symptoms of feeling sad and depressed, sleep problems, guilt feelings, and thoughts of death.  In September 2010, the Veteran was diagnosed as having depressive disorder and posttraumatic stress disorder (PTSD) and the Veteran reported disturbing combat experiences.  The July 2011 VA examination noted that the Veteran was diagnosed as having PTSD and depressed mood was a related symptom.

Regarding diabetes mellitus, the additional evidence not previously considered by VA consists, in part, of a May 2008 VA record stated that diabetes mellitus was diagnosed in 1993 and the Veteran's December 2009 statement that he was treated for diabetes within a few months of separation from service.  In addition, the record contains private medical opinions dated March 2008 and March 2010 stating that the Veteran has psychological injuries and depression related to service.

As the additional evidence relates to an unestablished fact necessary to substantiate both claims, namely, that major depression is related to service and diabetes mellitus was treated soon after separation, the lack of such evidence was in part the basis for the previous denial of the claims, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claims of service connection for major depression and diabetes mellitus are reopened, and the claim for major depression is adjudicated below on the merits.  There is no prejudice to the Veteran in adjudicating the reopened claim because the RO also considered the claim on the merits in the first instance.


II. Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Major Depression

As an initial matter, the Veteran was granted service connection for PTSD in February 2012.  This is considered a full grant and this issue is no longer before the Board on appeal.  Although service connection was awarded for PTSD, the Board will consider whether service connection is also warranted for major depression.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 

The Veteran contends that his psychological disabilities are due to his combat service.  The evidence confirms that he served in Southwest Asia from October 1990 to April 1991 in an imminent danger pay area.  The Veteran has been diagnosed as having major depression or depressive disorder, and PTSD.  Thus, this case turns on whether major depression is related to or had its onset during service.  

Although the Veteran's service treatment records contain no evidence of complaints or treatment relating to a psychiatric disability, in letters dated March 2008 and March 2010, a private social worker opined that the Veteran suffered from psychological injuries, including depression, that were sustained during his tour in Southwest Asia.  VA records show that in June 2008, the Veteran was diagnosed as having depressive disorder and reported symptoms of feeling sad and depressed, sleep problems, guilt feelings, and thoughts of death.  In September 2010, the Veteran was diagnosed as having depressive disorder and PTSD, and the Veteran reported disturbing combat experiences.  The July 2011 VA examination noted that the Veteran's stressor was related to his fear of hostile military or terrorist activity and he was diagnosed as having PTSD with depressed mood.

In light of the private opinion, VA treatment, and the VA examination, service connection is warranted for the Veteran's depressive disorder, which appears to be a separately diagnosed disorder related to his service apart from this PTSD even if they symptoms overlap.

Back Disability

The Veteran contends that his back disability is due to his in-service back injury and has self-medicated for years.  

The service treatment records during the first period of service show that the Veteran was treated in July 1982 for complaints of pain in the low back and gluteal area after falling off his bunk.  X-rays were negative.  In a report of medical history in January 1983, the Veteran indicated that he did not have recurrent back pain.  On examination in July 1986, the Veteran's spine was found to be normal.

A post-service VA examination in December 2011 shows that the Veteran has been diagnosed as having low back strain.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

There is no competent evidence of record, however, showing that the Veteran's diagnosed low back strain had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records make no mention of any link between this condition and service.  Additionally, as noted previously, although a back injury was noted during service in July 1982, subsequent service treatment records are silent for any residuals of the fall and the January 1983 report of medical history and July 1986 examination show no evidence of a spine or back condition or related symptoms.  Finally, as noted above, the Veteran was afforded a VA examination in December 2011 regarding his back disability claim in which he was diagnosed as having low back strain.  Following a review of the Veteran's medical history and physical examination, the examiner opined that the Veteran's low back condition was less likely than not related to service based up a lack of reactive trauma induced related radiographic findings that would be expected after 29 years.  The examiner also explained that the onset, evidence of exposure, and resultant damage beyond what was expected from the aging process were considered.  The Board finds the opinion of the VA examiner highly probative because he provided cogent rationale for his opinion, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran stated that he self-medicated for years for his back pain.  Although the Veteran is competent to observe pain in his back, a back strain is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between his currently diagnosed back disability and the continuity of symptoms that the Veteran avers.  The evidence does not show that the back pain the Veteran observed is related to his in-service injury.  The medical expert considered this theory but it was not endorsed.  Therefore, the evidence as it pertains to nexus weighs against the claim.

As such, the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a back disability.

The Board also notes that, as to the claim of service connection for a back disability, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 3.159(b) (2013).  Standard letters in May 2009 and June 2011 informed the Veteran of the information and evidence necessary to substantiate the claim.

Additionally, VA's duty to assist has been met for this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained, as well as post-service VA and private treatment records potentially relevant to the claim.  Moreover, as described above, the Veteran was provided with a VA examination and medical opinion in connection with this claim.  The December 2011 VA report is sufficient to decide the claim in light of its persuasive opinion with explanation that finds support in the records.


ORDER

The Veteran's claim of service connection for major depression is reopened; service connection for depressive disorder is granted.

The application to reopen the claim of service connection for diabetes mellitus is granted and, to this extent only, the appeal is granted.

Service connection for a back disability is denied.

REMAND

On the claim of service connection for diabetes mellitus, in December 2009 the Veteran stated that he was treated for diabetes within a few months of separation from service.  VA treatment records note that diabetes mellitus was diagnosed in 1993.  These records, including the 1993 diagnosis, are not contained in the claim file.  As the evidence is inadequate to decide the claim, additional development under the duty to assist is needed.

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated his diabetes mellitus.  After securing the necessary release(s), obtain these records.  

2.  Thereafter, schedule the Veteran for an examination to determine the etiology of his diabetes mellitus.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus is related to active service or was diagnosed within one year of service.  If possible, the examiner is to state the date of onset of the diabetes mellitus.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

3.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


